Allowability Notice
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

EXAMINER'S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.

The application has been amended as follows: 
Canceled Claims

Claims 5, 6, and 13-16 have been canceled.
This application is in condition for allowance except for the presence of claims 5, 6, and 13-16 directed to an invention (and species) non-elected without traverse.  Accordingly, the claims have been canceled.

Amended Claims
Claims 22-26 have been amended to correct the dependency.
Claim 22, has been amended to depend from claim 21.
Claim 23, has been amended to depend from claim 21.
Claim 24, has been amended to depend from claim 21.
Claim 25, has been amended to depend from claim 21.
Claim 26, has been amended to depend from claim 21.

Reasons for Allowance
The following is an examiner’s statement of reasons for allowance: the prior art of record fails to record, including applicant-cited Nelson et al. (US 2014/0251625), Crespo et al. (US 8985212), Li et al. (US 2008/0234147), and newly-cited Tian et al. (US 2016/0060418) fail to teach or suggest the treatment fluid comprising an aqueous base fluid, a gas, a plurality of particulates, and a plurality of swellable particles each comprising a material having a first monomer, a second monomer, and a third monomer comprising a foamable surfactant, as claimed in at least the independent claim 1.
Crespo et al. teaches a well-servicing treatment fluid having an aqueous based fluid, a particulate water-swellable superabsorber, surfactants, and foaming agents. However, the reference fails to teach or suggest the treatment fluid comprising a swellable particle having a third monomer comprising a foamable surfactant as claimed. 
Li et al. teaches compositions that may be foamed and energized well treatment fluids which contain "foamers," which may include surfactants or blends of surfactants that facilitate the dispersion of a gas into the composition to form of small bubbles or droplets, and confer stability to the dispersion by retarding the coalescence or recombination of such bubbles or droplets. Foamed and energized fluids are generally described by their foam quality, i.e. the ratio of gas volume to the foam volume. If the foam quality is between 52% and 95%, the fluid is conventionally called a foamed fluid, and below 52%, an energized fluid. Hence, compositions of the invention may include ingredients that form foams or energized fluids, such as, but not necessarily limited to, foaming surfactant, or blends of surfactants, and a gas which effectively forms a foam or energized fluid. Suitable examples of such gases include carbon dioxide, nitrogen, or any mixture thereof. However, the reference fails to teach or suggest the treatment fluid comprising a swellable particle having a third monomer comprising a foamable surfactant as claimed. 
Nelson et al. teaches a method comprising: blending water with a polymer comprising a terpolymer, and a gas to form a foamed fracturing fluid; and discharging the foamed fracturing fluid into a downhole fracture in a hydrocarbon-bearing formation (see paragraphs [0017], [0080]; and claim 21). Nelson et al. also teaches that the polymer is swellable, and the fracturing fluid is a foamed gelled slurry (see paragraphs [0032], [0040]). Claim 1 differs from Nelson et al. in that claim 1 discloses a swellable particle that comprises a material having a third monomer comprising a foamable surfactant, while Nelson et al. teaches the polymer and a surfactant as a foaming agent, respectively (see paragraph [0036]; and claim 21).  
Tian et al. teaches a process for the production of a particulate superabsorbent polymer composition comprising the following steps: a) preparing an aqueous monomer solution of a mixture of a polymerizable unsaturated acid group containing monomer and an internal crosslinking agent monomer wherein the aqueous monomer solution comprises dissolved oxygen; b) sparging the aqueous monomer solution of step a) including adding an inert gas to the aqueous monomer solution of step a) to replace the dissolved oxygen of the aqueous monomer solution; c) polymerizing the aqueous monomer solution of step b) including the steps of c1) adding to the aqueous monomer solution of step a): i) an aqueous solution comprising from about 0.05 to about 2.0 wt. % based on the total amount of the polymerizable unsaturated acid group containing monomer solution of a foaming agent; and ii) an aqueous solution comprising from about 0.001 to about 1.0 wt. % based on the total amount of the polymerizable unsaturated acid group containing monomer solution of a mixture of a lipophile surfactant and a polyethoxylated hydrophilic surfactant; c2) treating the monomer solution of step c1) to high speed shear mixing to form a treated monomer solution, wherein the components i) an aqueous solution comprising from about 0.1 to about 1.0 wt. % of a foaming agent; and ii) an aqueous solution comprising from about 0.001 to about 1.0 wt. % of a mixture of a lipophile surfactant and a polyethoxylated hydrophilic surfactant are added to the aqueous monomer solution after step b) of sparging the aqueous monomer solution and before step c2) of high speed shear mixing of the aqueous monomer solution; c3) forming a hydrogel by adding a polymerization initiator to the treated monomer solution of step c2) wherein the initiator is added to the treated monomer solution after the foaming agent and the mixture of surfactants, wherein the polymer is formed to include bubbles of the foaming agent into the polymer structure; and d) drying and grinding the hydrogel of step c) to form particulate superabsorbent polymer. Although this reference teaches how to produce a swellable particulate using a monomer solution, gas, foaming agents, and surfactant, it fails to teach a treatment fluid comprising an aqueous base fluid, a gas, a plurality of particulates, and a plurality of swellable particles each comprising a material having a first monomer, a second monomer, and a third monomer comprising a foamable surfactant, as claimed in at least the independent claim 1.

 	Therefore, none of the cited references, alone or in combination, fairly teaches or suggests the invention as claimed.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ZAKIYA W BATES whose telephone number is (571)272-7039. The examiner can normally be reached M-F 8:30am - 5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Doug Hutton can be reached on 5712724137. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/ZAKIYA W BATES/Primary Examiner, Art Unit 3674                                                                                                                                                                                                        6/3/2022